Name: 1999/875/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement between the European Community and the Former Yugoslav Republic of Macedonia on trade in textile products
 Type: Decision
 Subject Matter: European construction;  international trade;  Europe;  leather and textile industries;  tariff policy
 Date Published: 1999-12-31

 Avis juridique important|31999D08751999/875/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement between the European Community and the Former Yugoslav Republic of Macedonia on trade in textile products Official Journal L 344 , 31/12/1999 P. 0001 - 0001COUNCIL DECISIONof 21 December 1999on the provisional application of the Agreement between the European Community and the Former Yugoslav Republic of Macedonia on trade in textile products(1999/875/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133(2) thereof, in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community an Agreement on trade in textile products with the Former Yugoslav Republic of Macedonia;(2) This Agreement should be applied on a provisional basis from 1 January 2000 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Former Yugoslav Republic of Macedonia,HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement between the European Community and the former Yugoslav Republic of Macedonia on trade in textile products shall be applied on a provisional basis from 1 January 2000 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Former Yugoslav Republic of Macedonia(1).The text of the Agreement is attached to this Decision.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) The date from which the agreement will apply on a provisional basis will be published in the Official Journal of the European Communities, C series.